                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 D.R.W.,                                         )
                                                 )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )   CIVIL ACTION NO. 5:19-CV-90 (MTT)
                                                 )
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                 Defendant.                      )
                                                 )

                                           ORDER

       Pending before the Court is United States Magistrate Judge Charles H. Weigle’s

recommendation to remand Plaintiff’s case to the Commissioner for reevaluation of the

evidence pursuant to both sentences four and six of 42 U.S.C. § 405(g). Doc. 20.

Specifically, the Magistrate Judge recommends remand pursuant to sentence four

because (1) substantial evidence does not support the Administrative Law Judge’s

finding that Plaintiff could perform simple, routine work notwithstanding the deficits in

her concentration flowing from fatigue; and (2) the Appeals Council erred by failing to

consider Dr. Lee Hyer’s records, including his June 2018 examination report. Id. at 13-

18. He recommends remand pursuant to sentence six because of new evidence, a

letter from Dr. Christina L. Mayville, which Plaintiff submitted for the first time to this

Court. Id. at 19-20.


       The Commissioner objected to the Magistrate Judge’s recommendation that the

case be remanded pursuant to both sentences four and six. Doc. 21. The
Commissioner does not contest the remand; he simply requests that the remand be

pursuant to sentence four only, with additional instructions for the Commissioner to

consider Mayville’s letter on remand. 1 Id. at 3.


        The Court ordered Plaintiff to respond to the Commissioner’s objection. Doc. 22.

Specifically, the Court ordered Plaintiff to state if he opposes a remand pursuant to

sentence four only, with specific instructions for the Commissioner to consider Dr.

Mayville’s letter on remand. Id. at 2. In response, Plaintiff indicated she had no

objection to such a remand. Doc. 23.


        In Jackson v. Chater, the Eleventh Circuit held that a dual basis remand is

permissible. 99 F.3d at 1086, 1096 (11th Cir. 1996). Thus, a district court may remand

under both sentence four and sentence six. Id. The Eleventh Circuit did not hold that

the district court must remand under both sentence four and sentence six when the

circumstances are appropriate. The Court acknowledged that a remand under

sentence four that also instructs the Commissioner to hear new evidence while the case

is on remand may be appropriate and may be the best way to handle the jurisdictional

issues that arise in a dual remand. 2 Id. at 1093 n.3. But, the Eleventh Circuit cautioned

that such approach has the potential to either benefit or harm claimants.



1 The Commissioner incorrectly states that the Magistrate Judge recommends remand pursuant to
sentence six so the Commissioner can consider Dr. Lee Hyer’s report. Doc. 21 at 3. The Magistrate
Judge recommends remand pursuant to sentence six so the Commissioner can consider the letter from
Dr. Christina L. Mayville, which was first submitted to this Court. Doc. 20 at 20. Dr. Hyer’s records were
submitted to the Appeals Council, and the Magistrate Judge recommends remand under sentence four so
the Commissioner can consider these records. Id. at 17-19.

2When the Court orders a sentence-four remand, it enters final judgment and loses jurisdiction over the
case. Jackson, 99 F.3d at 1095. An application for attorney fees under the Equal Access to Justice Act,
28 U.S.C. § 2412 (“EAJA”) must be filed within thirty days of the remand. Id. at 1096. But, when the
Court orders a sentence-six remand, the Commissioner is required to return to district court to file
        Specifically, it may unduly benefit claimants because a sentence-six remand

requires a finding that the claimant demonstrate good cause for failure to produce the

new evidence earlier, while a sentence-four remand has no such requirement. Id.

Thus, a sentence-four remand with instructions that the Commissioner consider new

evidence may “give claimants more opportunities to bring in new evidence than

Congress intended.” Id. But such a concern is not an issue in this case because the

Magistrate Judge found, and the Court agrees, that Plaintiff showed good cause for

failing to produce Dr. Mayville’s letter at the administrative level. Doc. 20 at 19.

Importantly, the Commissioner did not object to this finding and specifically requested

that the remand be made pursuant to sentence four with instructions that Dr. Mayville’s

letter be considered. Doc. 21.


        The approach may “take[] away from claimants” because a sentence-four

remand with instructions to consider new evidence does not require the return to the

district court following the remand proceedings, “so that the court may review the

agency's additional or modified findings of fact and enter judgment in favor of one

party.” Jackson, 99 F.3d at 1093 n.3 (citation omitted). “The requisite filing of the

findings of fact in the district court is important for two reasons: (1) it acts as an

additional check on the Commissioner, and (2) it produces another judgment by a court,



additional or modified findings of fact after Commissioner (or the ALJ) considers the new evidence. Id. at
1095 (citation omitted). The district court, therefore, “retains jurisdiction over the case throughout the
remand proceedings.” Id. (citation omitted). The sentence-six remand is not a final judgment and the
window for filing an EAJA application does not open until the district court enters judgment following
completion of the remand proceedings. Id. (citation omitted). With a dual basis remand, there may be
confusion regarding the finality of the district court’s judgment. Although the district court has entered final
judgment on the rule-four remand, it has not on the rule-six remand. Id. at 1096. As one court put it,
Jackson raises a “metaphysical question” regarding how “a district court can enter an order that both
terminates and retains its jurisdiction over a case.” Hollingsworth v. Astrue, 2012 U.S. Dist. LEXIS 83544,
at *37 (D.C. Minn).
which is relevant for determining the filing window for an EAJA attorney's fees

application.” Id. In this case, however, the Court asked Plaintiff if she had any objection

to the remand being pursuant to sentence four only. Doc. 22. She stated that she did

not. Doc. 23.


       Therefore, the Magistrate Judge’s recommendation is ADOPTED in part and

DENIED in part. Specifically, the recommendation that the case be remanded to the

Commissioner for reevaluation of the evidence pursuant to sentence four of 42 U.S.C. §

405(g) is ADOPTED. Based on the agreement of the parties, Docs. 21; 22; 23, the

recommendation that the case be remanded to the Commissioner for reevaluation of

the evidence pursuant to sentence six of 42 U.S.C. § 405(g) is DENIED. On remand,

the Commissioner should assess or reassess (i) the record before the ALJ, (ii) the

records from Dr. Lee Hyer submitted to the Appeals Council, and (iii) the letter from Dr.

Christina L. Mayville first submitted to this Court.


       SO ORDERED, this 6th day of April, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT
